                                                                  United States Bankruptcy Court
                                                                           Eastern District of Michigan
 In re      Mary A. Krutsch                                                                                                                     Case No.      18-55881
                                                                                                   Debtor(s)                                    Chapter       13


                                                              STATEMENT OF ATTORNEY FOR DEBTOR(S)
                                                                 PURSUANT TO F.R.BANKR.P. 2016(b)
            The undersigned, pursuant to F.R.Bankr.P. 2016(b), states that:
1.          The undersigned is the attorney for the Debtor(s) in this case.
2.          The compensation paid or agreed to be paid by the Debtor(s) to the undersigned is: [Check one]
            [X]         FLAT FEE
             A.          For legal services rendered in contemplation of and in connection with this case,
                         exclusive of the filing fee paid . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              3,500.00
             B.           Prior to filing this statement, received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .                   600.00
             C.           The unpaid balance due and payable is . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        2,900.00
            [ ]         RETAINER
             A.         Amount of retainer received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

             B.           The undersigned shall bill against the retainer at an hourly rate of $ . [Or attach firm hourly rate schedule.] Debtor(s) have
                          agreed to pay all Court approved fees and expenses exceeding the amount of the retainer.

3.          $     310.00       of the filing fee has been paid.
4.          In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including: [Cross out any
            that do not apply.]
            A.          Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                        bankruptcy;
            B.          Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
            C.          Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
            D.          Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
            E.          Reaffirmations;
            F.          Redemptions;
            G.          Other:
                        Negotiations with secured creditors who hold purchase money security agreements (PMSA) to reduce to
                        market value, and exemption planning.
5.          By agreement with the debtor(s), the above-disclosed fee does not include the following services:
                     Representation of Debtor(s) in any dischargeability action(s), judicial lien avoidances, relief from Stay
                     actions, attendance at 2004 exam (deposition), any adversary proceeding, any redemption proceeding,
                     defense of any Motion to Dismiss, preparation and filing of motions pursuant to11 USC 522(f)(2)(A) for
                     avoidance of liens on household goods, or conversion of one type of case to another. Such services will be
                     billed hourly at no more then $265 an hour [unless otherwise agreed upon].
6.          The source of payments to the undersigned was from:
             A.        XX              Debtor(s)' earnings, wages, compensation for services performed
             B.                        Other (describe, including the identity of payor)




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy

                  18-55881-pjs                 Doc 20              Filed 12/11/18                     Entered 12/11/18 19:36:31                                Page 1 of 2
7.          The undersigned has not shared or agreed to share, with any other person, other than with members of the undersigned's law firm or
            corporation, any compensation paid or to be paid except as follows:

 Dated:        December 11, 2018                                                           /s/ William C. Babut
                                                                                           Attorney for the Debtor(s)
                                                                                           William C. Babut P41099
                                                                                           BABUT LAW OFFICES, P.L.L.C.
                                                                                           700 Towner Street
                                                                                           Ypsilanti, MI 48198
                                                                                           (734) 485-7000 wbabut@babutlaw.com

 Agreed:       /s/ Mary A. Krutsch
               Mary A. Krutsch
               Debtor                                                                      Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

                 18-55881-pjs                 Doc 20           Filed 12/11/18   Entered 12/11/18 19:36:31              Page 2 of 2
